Citation Nr: 0842385	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  06-29 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for residuals of bilateral 
testicular trauma, to include sexual dysfunction, status post 
left testicular exploration.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to August 
1980.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which denied service connection for 
residuals of bilateral testicular trauma, status post left 
testicular exploration.  

The veteran testified at a January 2008 Travel Board hearing; 
the hearing transcript has been associated with the claims 
file.  

The Board remanded the case to the RO for further development 
in May 2008.  Development has been completed and the case is 
once again before the Board for review.


FINDINGS OF FACT

1.  Sexual dysfunction, claimed as a residual of bilateral 
testicular trauma, status post left testicular exploration, 
is not etiologically related service.  

2.  The veteran has two post-surgical scars of the left 
scrotum, one measuring 3.5-centimeters in length and less 
than 1-millimeter in width and the other measuring 5-
millimeters in length and 1-millimeter in width, which were 
non-tender on examination and which are etiologically related 
to service.  




CONCLUSIONS OF LAW

1.  Sexual dysfunction, claimed as a residual of bilateral 
testicular trauma, status post left testicular exploration, 
was not incurred in active service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303 (2008).

2.  Surgical scars of the left scrotum, status post left 
testicular exploration, were incurred in service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a May 2003 letter, VA informed the veteran of the evidence 
necessary to substantiate his claim, evidence VA would 
reasonably seek to obtain, and information and evidence for 
which the veteran was responsible.  

A July 2006 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO cured any VCAA 
notice deficiency by issuing corrective notice in July 2006.  
The RO readjudicated the case in July 2007 and July 2008 
supplemental statements of the case (SSOCs).  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case (SOC) or SSOC, is sufficient to cure 
a timing defect).  There is no indication that any notice 
deficiency reasonably affects the outcome of this case.  

The veteran's service medical records, VA treatment records, 
a VA examination report and a Board hearing transcript have 
been associated with the claims file.  VA has provided the 
veteran with every opportunity to submit evidence and 
arguments in support of his claim, and to respond to VA 
notices.  The veteran indicated during his Board hearing that 
he had been treated at the Louisville VA Medical Center 
(VAMC) since 1981.  The RO had requested records from that 
facility dated from August 1980 to March 1999.  Records were 
received dated from 1994 to 2007.  Pursuant to the May 2008 
Board remand, the RO made an additional request for 
outstanding VA treatment records, related to treatment of the 
veteran's claimed disability.  Additional VA medical records 
dated from 2007 to 2008 were received.  The Board finds that 
the RO has substantially complied with the May 2008 Board 
remand order; it appears that there are no additional 
relevant VA medical records that need to be obtained.  See 
Stegall v. West, 11 Vet. App. 268, 270 (1998); 38 U.S.C.A. § 
5103A (b); 38 C.F.R. § 3.159(c)(2).  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2008).  
In addition, certain chronic diseases may be presumed to have 
been incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service treatment records show that the veteran sustained a 
traumatic injury to the testicles in January 1977 resulting 
in a scrotal hematoma.  He underwent a scrotal evacuation of 
the paratesticular hematoma.  A hospital report shows that 
the veteran had fallen down a hatch, landing on his scrotum.  
The resulting trauma caused marked scrotal swelling and pain 
over the left hemiscrotum.  The veteran underwent elective 
surgical exploration because of the possibility of a ruptured 
testicle.  A left hemiscrotal hematoma was identified and no 
fracture of the testicle was found.  A scrotal drain was 
removed without complications.  The veteran was noted to have 
rapid improvement; the left hemiscrotum was approximately the 
size of a tangerine, but without marked tenderness.  The 
report noted that the suture line was healing well.  A 
separation examination report is not associated with service 
treatment records.  

A February 1992 report of medical history, associated with 
the veteran's Coast Guard service treatment records, notes 
that the veteran had a 1977 exploratory surgery on the 
scrotum with no sequelae.

During the veteran's January 2008 Travel Board hearing, the 
veteran described having sharp pain in the testicles, sexual 
dysfunction, and visible surgical scars.  He indicated that 
he had problems with sexual performance and problems with 
fertility since his 1977 surgery.

An April 2008 VA treatment report shows that the veteran 
complained of tingling or numbness of the groin.  He 
requested medication for erectile dysfunction and was 
referred to have his testosterone level checked.  VA 
treatment records dated from 1994 to 2008 do not otherwise 
reflect any complaints, diagnosis, or treatment relating to 
sexual dysfunction.  

A June 2008 VA examination included a review of the claims 
file, to include service treatment records.  The veteran 
reported having erection problems for years.  He reported 
that he injured his testicles in service when he was 18 years 
old.  He reported having an operation on the scrotum.  The 
veteran had his first child at age 28.  He was on multiple 
medications at the time of the VA examination.  He reported 
irritation in the groin.  He had erections, but had not had a 
full erection since February 2008.  The veteran's medical 
history was reviewed.  The examiner found that the veteran 
had erectile dysfunction with abnormal ejaculation.  The 
veteran reported his last ejaculation was in December 2007.  
The examiner indicated, with respect to etiology, that the 
veteran's erectile dysfunction and abnormal ejaculation were 
most likely due to his multiple medical conditions being 
treated with medication.  This included hyperlipidemia, 
treated with Zocor; hypertension, treated with 
hydrochlorothiazide; asthma, treated with an albuterol 
inhaler; depression treated with Seroquel and Zoloft; 
hyperthyroidism, treated with Synthroid; and tobacco usage.    

A physical examination was completed.  The veteran had two 
scrotal scars.  A scar in the left upper scrotum, secondary 
to surgical exploration, was 3.5 centimeters long and less 
than 1 millimeter wide.  A scar in the inferior scrotum from 
drain placement was 5 millimeters long and 1 millimeter wide.  
Both scars were well healed, hypo-pigmented, with no drainage 
or erythema.  The scars were not raised or depressed, did not 
adhere to underlying tissue, and were not tender to 
palpation.  The veteran was diagnosed with erectile 
dysfunction and scrotal scars secondary to surgery in 
service.  The VA examiner opined that sexual dysfunction was 
less likely as not caused by or a result of testicular trauma 
in the military.  The examiner's rationale was that the 
veteran was able to attain erection and normal ejaculation 
after the injury and surgery to the scrotum.  The veteran had 
two children born after the surgery to the scrotum, 
indicating ability to achieve ejaculation after the injury.  
The examiner stated that the veteran had current multiple 
risk factors for sexual dysfunction including high blood 
pressure, high blood pressure medications, cigarette smoking, 
hyperlipidemia, depression and medications for treating 
depression, and low testosterone levels with hypothyroidism.  
The examiner opined the combination of all the above risk 
factors were more likely contributing to causing sexual 
dysfunction than the scrotal trauma which occurred 
approximately 28 years prior.  Additionally, the examiner 
noted that follow up examinations documented no sequelae as a 
result of testicular trauma.  The examiner stated, however, 
that it is likely that current scars of the scrotum were 
related to the exploration of the scrotum in service.   

The June 2008 VA examination establishes a current diagnosis 
of sexual dysfunction or erectile dysfunction.  Competent 
medical evidence, however, does not relate the veteran's 
current sexual dysfunction to service.  According to the 
United States Court of Appeals for Veterans Claims (CAVC or 
Court), "the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches."  
Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The 
credibility and weight to be attached to these opinions is 
within the province of the Board.  Id.  In this case, the 
Board finds that the VA examiner, a physician who has 
reviewed the veteran's medical history and examined the 
veteran, provides the most competent evidence of record in 
analyzing the etiology of the veteran's claimed residuals, to 
include sexual dysfunction.   The VA examiner provided a 
comprehensive statement of reasons and bases for his opinion.  

The examiner found that sexual dysfunction was less likely as 
not caused by or a result of testicular trauma in the 
military.  The examiner found instead that sexual dysfunction 
was most likely due to a combination of risk factors to 
include high blood pressure, cigarette smoking, 
hyperlipidemia, depression, low testosterone levels with 
hypothyroidism, and the veteran's current medications.  VA 
treatment records confirm the diagnoses and medications cited 
by the VA examiner.  Based on the June 2008 VA opinion, the 
Board finds that service connection for sexual dysfunction, 
claimed as a residual of bilateral testicular trauma, status 
post left testicular exploration, is not warranted.  

The June 2008 VA examiner also stated that it is likely that 
current scars of the scrotum were related to the exploration 
of the scrotum in service.  Service treatment records show 
that the veteran underwent a scrotal evacuation of the 
paratesticular hematoma in-service.  Based on the foregoing, 
the Board finds that service connection for surgical scars on 
the left scrotum, status post left testicular exploration, is 
warranted.  

C.  Conclusion

Competent medical evidence does not establish that the 
veteran's sexual dysfunction, claimed as a residual of 
bilateral testicular trauma, status post left testicular 
exploration, was incurred or aggravated in service.  No nexus 
has been established between the veteran's current disability 
and his military service.  Therefore, the Board concludes the 
preponderance of the evidence is against finding that the 
veteran has sexual dysfunction etiologically related to 
active service.  The veteran has been diagnosed with surgical 
scars on the left scrotum; medical evidence of record shows 
that surgical scars of the left scrotum are residuals of the 
in-service left testicular exploration.  Therefore, the Board 
concludes that the veteran has surgical scars of the left 
scrotum etiologically related to active service.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise fully grant the veteran's 
claim.




ORDER

Service connection for sexual dysfunction, claimed as a 
residual of bilateral testicular trauma, status post left 
testicular exploration, is denied.

Service connection for surgical scars of the left scrotum, 
status post left testicular exploration, is granted.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


